            Case 2:20-cv-02176-KJD-EJY Document 7 Filed 02/02/21 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   SKYLER H. PEARSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 skyler.pearson@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     Azucena M. Yap,                                 Case No. 2:20-cv-02176-KJD-EJY
11
                    Plaintiff,
12                                                   Notice of Stipulated Dismissal
           v.
13
     William Barr, Attorney General, Department
14   of Justice; Kenneth Cuccinelli, Acting
     Director, US Citizenship and Immigration
15   Services; Jeanne M. Kent, Field Office
     Director, USCIS Las Vegas Field Office;
16   Terrence Dwyer, Immigration Service
     Officer, USCIS Las Vegas Field Office,
17
                    Defendants.
18

19          COMES NOW, the Plaintiff, Azucena M. Yapp, and Defendants, William Barr, et
20 al., by and through undersigned counsel, and hereby file this Notice of Stipulated Dismissal

21 under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

22          Defendants have agreed to favorably adjudicate Plaintiff’s I-360 and to reopen
23 Plaintiff’s I-485.

24

25

26

27

28
            Case 2:20-cv-02176-KJD-EJY Document 7 Filed 02/02/21 Page 2 of 2




 1          The parties stipulate to a dismissal of this case with prejudice and with all parties to
 2   bear their own fees and costs.
 3          Dated this 1st day of February 2021.
 4                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
 5
       /s/ Jon Eric Garde_________               /s/ Skyler H. Pearson_____
 6    JON ERIC GARDE, ESQ.                       SKYLER H. PEARSON
      Nevada Bar No. 5961                        Assistant United States Attorney
 7    4455 S. Pecos Road, Suite B                Attorneys for the United States
      Las Vegas, NV 89121
 8    Attorney for Plaintiff
 9                                              IT IS SO ORDERED:
10
                                                 ____
11                                               UNITED STATES DISTRICT JUDGE
12                                               DATED:
                                                             2/2/2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
